Case 1:18-cr-00170-KB.] Document 57 Filed 12/20/18 Page 1 of 11

UNI'I`ED STATES DIS'I`RICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED sTATEs oF AMERch LET TH|S BE F|LED_ ('~5 mma-5 aub~\ass.'."`)

HONORABLE KETANJ| BR
U.S. D|STR|CT JUDGE OWN JACKSON

l’Z.Zc>.zc>\g

s .woLFE;
JAME A ls-cr-l'm (KBJ) F I L E D

Criminal No.:
DEC '2 0 2018
C\\ck, U.S. Dlstrict & Bankfuptcy

V.

 

 

Coum for the Dlstdct of Columbh

MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF AND {PROPOSED]
AMICUS CURIAE BRIEF OF DR. CARTER PAGE IN SUPPORT OF
THE UNITED STATES OF AMERICA

 

Carter Page, Ph.D.

c/o Globa| Na!ural Gas Ventures LI_,C
101 Park Ave., Suite 1300

Oklahoma City, OK 73102

Phone (405) 825-0172

Fax (405) 825-01?7

 

 

 

Case 1:18-cr-00170-KB.] Document 57 Filed 12/20/18 'Page 2 of 11

INTRODUCTION
" Pursuant to Local Rule 7(0)(1)-(2), Carter Page, Fh.D. (“Dr. Page" or “MALE-l”),
respectfully moves for leave to file the attached.letter in support of the U.S. Govemment as
mims curiae in the above captioned case. Counsel to each party have been notified of his pre--
motion intent to file this associated brief. As of early this morning, the U.S. Department of
Justice representatives on the prosecution team have expressed no objection. On Sunday,

Decernber 16, 2018, Counsel for the Defendant objected to this amicus submission.

M

District courts have inherent authority to allow participation as amicus curiae. Jin v.
Ministry cfState Sec., 557 F. Supp. 2d 13 1, 136 (D.D.C. 2008.) (quoting Smith v. Chrysier Fin.
Co., L.L.C., No. C_iv.A. 00-6003(DMC), 2003 WL 328719, at *8 (D.N..i. .Ian. 15,2003)). And,
the Court has broad discretion in deciding whether to grant a third party leave to file an amicus d
curiae brief. Nat’i Ass‘n ofHome Buiiders v. U.S. Army Corps ofEngirs, 519 F. Supp. 2d 89, 93
(D.D.c. 2007). '

“General]y, ‘a court may grant leave to appear as an amicus if the information offered is
timely and useful."’ Eiisworth Assocs., Inc. v. Unired States, 917 F. Supp. 841 , 846 (D.D.C.
1`996) (quoting Waste Mgmt. of Pa., Inc. v. City of New York, 162 F.R.D. 34, 36 (M.D. Pa. 1995)l
(internal quotation omitted)). An amicus brief should be allowed “‘when the amicus has unique
infomiation or perspective that can help the court beyond the help that the lawyers for the parties

are able to provide."’ Cobeii v. Norion, 246 F. Supp. 2d 59, 62 (D.D.C. 2003) (quoting Ryan v. _

CFTC, 125 F.Bd 1062, 1063 ('7th Cir. 199\7)).

 

 

Case 1:18-cr-00170-KB.] Document 57 Filed 12/20/18 Page 3 of 11

Nature of movant Dr. Page’s interest

Amicus curiae Dr. Page is widely understood in the media to be MALE-l in this case. He
is the Managing Partner of Global Natural Gas Ventures LI..C, an Oklahoma company with
principal offices in Oklahoma City. Throughout much of the past twenty years, he has made
contributions as a scholar in the fields of foreign policy and international political economy. In7
this capacity, he has often served as an adjunct or evening faculty member at institutions of
higherl education as well as a research fellow at foreign policy think tanks. In 2016, Dr. Page
similarly volunteered as a junior, unpaid, informal advisor to the Donald J. Trump for President
campaign (the “Trump Campaign”). His ability to make any supportive contribution as a private
citizen in the time since has been effectively blocked. Dr. Page was illicitly backed for
approximately one year, beginning on or about OCtober 2016.l

As shown on p. 19 of cht. hio. 44-1 from last week, Dr.‘Page emailed Reporter #l and
severaladditional journalists while bcc’ing the Defendant on May 8, 2017. Each of those two
other top SSCI staff addressees, Staff Di rector Mr. Christopher Joyner and Minority Staff
Director Mr. Michael Casey, were the same people bcc’ed on his email a few days later on. As
per his earlier correspondence with Mr. Wolfe and the top SSCI staff Ieadership, his intention
throughout the past several years has always been to “help resolve all of the false allegations
which led to this fanciful witch hunt in the first place“. On information and belief, other SSCI
members and staff as well as other former'senior members of the U.S. Intelligence Community
bear some responsibility for the misinformation campaign that created a significant part of the

impetus for Mr. Wolfe's underlying offenses.

 

l Charlie Savage, “Carter Page FISA Documents Are Released by .iustice Department,” New

York Times, July 21, 2018.

 

_ Case 1:18-cr-00170-KB.] Document 57 Filed 12/20/18 Page 4 of 11

Dr. Page Supports the United States of America

Dr. Page supports the United States of America’s position. After several false pleadings
by the U.S. Department of Justice (“DOJ”) in the U.S. Foreign Intelligence Surveillance Court
(“FlSC") and other U.S. District Courts especially the Southern District of New York (Page v. 1
Oafh aisd Broadcasting Board of Govemors, l7-cv-6_990-LGS, S.D.N.Y), this current case Of 18-
cr-170-KBJ represents the first time that DOJ has publicly begun repairing this troubled record

of supporting the truth related to their 2016 election interference campaign.

Dr. Page’s Amicus Letter’s First-hand Information and Perspectives Provides

Desirable Information for the Court
A pivotal controversys eni last Friday’s submissions to the Court revolved around
whether or not ¢thclpcziisr:piedm\ an ongoing national security investigation." (Dkt. 49, p. 3). The
draft amicus includes information that “is timely and luseful.’" Eiisworth Assocs., Inc. v. United

States, -917 F. Supp. 841 , 846 (D.D.C. 1996) (quoting Waste Mgmt. of Pa., Inc. v. Cin ofNew

York, 162 F.R.D. 34, 36 (M.D. Pa. 1995) (internal quotation omitted)).

Dr. 'l’a_gc’$ Amicus Lcttcr Ofi`ers Essential Pcrspcctives Not Presentctl by Either Party
Dr. Page noted in a letter to Mr. ]ames Comey on September 25, 2016 (the “Comey
Lenei”):

“I wanted to provide you with a few basic facts which should help underscore what a
’ complete waste of time this witch-hunt directed at me is...” (the “Witch Hunt”)

Dr. Page’s Comey Letter went on to state:

 

Case 1:18-cr-00170-KB.] Document 57 Filed 12/20]18 Page 5 of 11

5

“In bothering the Bureau with such repeated appeals, the parties who have requested my
investigation clearly fail to appreciate the risks they create forrAmerica with these `
shenanigans. Instead of allowing the staff of the FBI to focus the nation’s limited
resources on real threats, these desperate and unfounded calls for my investigation as a
private citizen to advance political interests based on nothing more than preposterous

` mainstream media reports is a true disgrace.”

D_kt. 43 in the current pending case included a series of Exhibits which offered the Court
certain perspectives from former associates of the Defendant and Mr. Comey. Several of these
individuals played key roles in this Witch Hunt based on defamatory media reports which led to
countless death threats against Dr. Page.

Stemming directly from these abusive political maneuvers, SSCI Chairman Richard Burr
and Vice Chairman Mark Warner sent Dr. Page a February 17,.2017 letter requesting that he '
preserve and retain an extraordinary amount of information On or about March 5, 2017

following his return from a trip to Asia, he submitted an initial letter to SSCI in response to the

Committee’s production request of February 17, 201'7. Dr. Page’s frequent cooperation

throughout the remainder of 2017 was based upon the false assumption that SSCI might

potentially help to resolve the smear campaign that had been funded by the DNC and was
managed by several of their operatives. Although SSCI’s leadership was afforded the
opportunity to offer their biased perspectives regarding the Defendant in Dkt. 43-1, they
collectively mismanaged the Comm_ittee in ways that would createfurther damages including _
death threats against Dr. Page over the months that followed. lior,this reason, it is only fair and

just that Dr. Page may be afforded the opportunity to provide some balance to their perspectives

through the proposed amicus.

 

 

Case 1:18-cr-00170-KB.] Document 57 Filed 12/20/18 Page 6'0f11

Similarly, a frequent CNN commentator has sought to limit disclosure of the crimes
committed against Dr; Pagez, while more recently providing a glowing handwritten letter to the '

Court regarding the Defendant; Dkt.44-1, p. 19.

. The Matters Presented'by Dr. Page’s Amicus Are Essential to This Case

`The focus of Dr. Page’s short letter relates to the assertion by counsel to the Defendant’s
sentencing memorandum-that “. . .certainly there has been no financial loss or tangible harm to
any victim.” (Dkt. 43, p. 15). To the contrary, the proposed amicus letter provides a brief sample
of some of the severe damages that Dr. Page suffered as a result of the Defendant’s relationship
with liEPORTER #1, REPORTER #2 and REPORTER #3. The damages described in the
abbreviated draft amicus describe the resultant domestic terror threats that stemmed from one
example of these malicious and inaccurate media reports that stemmed in pan from the

Defendant’s relationship with these female reporters. (18 U.S.C. § 2331(5)).

Pro Se Standards
Pro se court submissions must be held to “less stringent standards than formal pleadings
drafted by lawyers.” Erickson v. Pardus;55l U. S. Reports 94, 127 S.Ct. 2197 (internal 1
quotation mark omitted) (quoting Esteiie v. Gambie, 429 U. S. Reports 97, 106, 97 S.Ct. 285 , 50

L.Ed.2d 251 (1976)). But the attached pro se amicus brief includes si gnificant, “‘factual matter’

l
$i|

that permits the court to infer ‘more than the mere possibility of'misconduct. Joues'v. Horne,-

 

2 lan Schwartz, “Clapper: I-leavily Redacted Document l Read ‘Indicated’ Dossier Wasn't

Prima`ry Source For FISA Warrants-,” Real Clear Politics, September 20, 2018.

https:i/www.rea|clearpolitics.com/video/ZO18/09/20/clapper heavilv redacted document i read
indicated dossier wasnt primary source for fisa warrants.html

6

 

________._

Qase 1:18-cr-00170-KB.] Document 57 Filed 12/20/18 Page 7 of 11
|

634 F.sd sss, 596 (D.c.cir'. 201 numemal quotation marks ominea) (quoting marion v. D.c.

O_#ice ofthe Mayor, 567 F.3d 672 _,681-82 (D.C.Cir`.2009)).

CONCLUSION

For the foregoing reasons, Dr. Page respectfully requests that his motion for leave to file .

the accompanying brief letter be granted.

Dated: December 17, 2018 '

w . Very respectfully, l
' _ - By: lsi Carter Page é;%
' Carter Page
c/o Global Natural Gas Ventures LLC
101 Park Ave., Suite 1300
Oklahoma City, OK 73102
Phone (405) 825-0172

Fax (405) 825-0177

 

 

Case 1:18-cr-00170-KB.] Document 57 Filed 12/20/18 Page 8 of 11

CERTIFICATE OF SERVICE

l hereby certify that on December 17, 2018, l hand delivered the foregoing document to
United States Court for the Distri_ct of Columbia. I respectfully request that notice and service of

this filing to counsel of record for the parties~be made by the Court through the CM/ECF system.

Dated: December 17, 2018 _
By: lsi Carter Page é;gy %
Carter Page

c/o Global Natural Gas Ventures LLC
101 Park Ave., Suite 1300

Oklahoma City, OK 73102

Phone (405) 825-0172

Fax (405) 325-0177

 

Case 1:18-cr-00170-KB.J Document 57 Filed 12/20/18 Page 9 of 11

GLOBAL NATURAL GAS vl-:NTURES LLC
December 17, 2018

HAND-DELIVERED VIA CLERK-’S OFFICE
The Honorable Judge Ketanji Brown Jackson

. United States District Court for the District of Columbia

333 Constitution Avenue, N.W.
Washington, DC 20001

Subject: Brief of Amicus Curiae in support of the United States in U.S.A. v. James Woyé,
lS-cr-O l 70-KBJ `

Dear Judge Jackson:
I write to you as “MALE #l" in U.S.A. v. Woife (lS-cr-Ol?O-KBJ) -the individual severely

maligned, who suffered countless death threats related to damages incited by the Defendant in
conjunction with his U.S. Senate Select Committee on lntelligence (“SSCI”) and U.S. lntelligence
Community (“IC”) colleagues amidst many of the 2017 events in controversy in this subject case.
After the U.S. Department of Justice (“DOJ”) has previously submitted hundreds of pages of false
filings in the Pret'tyman Cour_thouse as seen in the abuse of process' in the U.S. Foreign lntelligence
Surveillance Court (“FISC”)", the purpose of this pro se letter is to support DOJ’s more recent
initial steps towards reestablishing the importance of truth in the American legal system. Although
several past and present DOJ officials were signatories of the fraudulent warrant applications
against me during this abuse of process (see Page v. 0th and BBG, 18-2295, Z“d Clr., Dkt. 38, p.
21-33), the Government’s pleadings this year by U.S. Attorney Jessica K. Liu and her colleagues in
this case represent an important step in a more positive direction towards restoring some semblance
of equaljustice under law in America.

l While the prolix associated letters included in the December 2018 Court filings submitted on
Mr. Wolfe’s behalf by his Defense counsel are chockfull of more of the same types of false or
misleading details (c.g. Dkt. 43-1, 43-4) that helped to perpetuate the domestic terror threats against
me (1_8 U.S.C. § 2331(5)), the primary purpose of this letter relates to the clarification of one truly
outrageous claim in their Dkt. No. 43 sentencing memorandum: “...certainly there has been no
financial loss or tangible harm to any victim.” (Id., p. 15). Putting aside countless false light media
reports, 1 would like to inform the Court of the extraordinary level of personal damage and security
threats that the Defendant significantly contributed to which has wreaked significant havoc in my
life. Without question, the Defendant’s extreme level of arrogance and self-centered collusion
“withl multiple young, female reporters” (Dkt. 49, p. l) that “betrayed his commitment to his wife
and family” (cht. 43, p. 4) also led to an incalculable level of tangible personal harm to me.

1 In 2016, the Democratic National" Committee (“DNC”) spent millions of dollars to lead a
media campaign to discredit then-candidate Donald J. Trump and his supporters (the “Dodgy
Dossier Defamation”). The DNC, their chosen presidential candidate, their paid legal counsel and
“opposition research” subcontractors constituted a criminal racket (18 U.S.C. § 1962) that

4 facilitated abuse of process in the U.S. Foreign intelligence Surveillance Court (“FlSC”). See Page

v. DNC, et al., 18-cv-1019-HE, Dkt. l, W.D.Okla. In 2016, DNC subcontractor Christopher Steele
(“Mrr Steele”) helped to compile and distribute some of the misinformation used in this racket.
Related to this DNC smear campaign, the U.S. Senate Judiciary Committee Chairman has referred
the Dodgy Dossier author Mr. Steele to DOJ “for investigation of potential violations of 18 U.S.C. §
1001 for false statements investigators have reason to believe Steele made about the distribution of
claims contained in the dossier.”"‘ In the series of 2017 events stemming from many of the facts in
the current case under consideration before this Court (the “SSCI Defamation”), Mr. Wolf`e played

101 ParkAver\ue, Suite 1300, Oklahoma City, OK 13102
h +l (405) 825-0172 £+l (405) 825-0177 `

 

Case 1:18-cr-00170-KB.1 Document 57 Filed 12/20/18 Page 10 of 11

an analogous role with the media given his similar prior experience as a “highly respected” Western
intelligence officer. Both the Dodgy Dossier Defamation and the SSCl Defamation led to series of
death threats which meet the statutory definition of Domestic Terrorism (18 U.S.C. § 2331(5)).

DOJ is entirely correct in noting that the Defendant’s lies related to his media leak strategy
in April 2017 “disrupted an ongoing national security investigation.” (Dkt. 49, p. 3) Following a
long series of meetings I held with the FBI in March which criminals illegally leaked to the
Washingion Posf“, I informed the FBl on April 6, 2017 of the more recent death threats I had
suffered as a result of the misleading reports by REPORTER #2. Having maintained a longstanding
relationship with the U.S. IC, it led to a severe breach of trust and disruption in our dialogue.

“Civil liberties had their origin and must find their ultimate guaranty in the faith of the
people‘.” Douglas v. Ci!y ofJeannette, 319 U.S. 157, 1943. Through a malicious misinformation
campaign, the Defendant in this case and his colleagues on the U.S. Senate Select Committee on
lntelligence (“SSCI”) made extraordinary strides in undermining the faith of Americans in the
elements of government they were responsible for overseeing. U.S. Constitution, Article 1, Section
8. On February 17, 2017, SSCl Chairman Richard Burr and Vice Chairman Mark Warner sent me
a letter requesting that I preserve and retain an extraordinary amount of information. On or about
March 5, 2017 following my return from a trip to Asia, I submitted an initial letter to SSCl in
response to the Committee’s production request of February 17, 2017. Despite the illicit activities
by SSCI staff, I spent significant time over the months that followed to assist in their efforts.

DOJ has correctly noted the Defendant’s "actual impact on the national security functions of _
the FBI”. (Dl`ct. No. 49, p. 1). Having suffered frequent death threats in the past stemming from the
.DNC’_s defamatory smear campaign which 1 reported to the FBI on multiple occasions throughout a
series ;of` meetings with agents from their Counterintelligence Division in March 2017, I informed
one of their attorneys of the most recent death threats stemming from the reports by REPORTER
#2. R`elated to several associated leaks at the time, it fomented a breach of trust and impaired my

voluntary dialogue.

I harbor no ill will towards anyone including the Defendant, despite the malicious acts that
he and his former colleagues committed against me which have frequently fomented risks to my'
life. But as part of continued efforts toward restoring the integrity of U.S. District Courts,
especially those based in the Prettyman Courthouse, with the reintroduction of factual court
materials, I wanted to ensure that you have this additional reflection oftruth. ln this regard, l hope
that this amicus brief offers “unique information or perspective that can help the court beyond the
help that the lawyers for the parties are able to provide.” Cobeil v. Norton, 246 F. Supp. 2d 59, 62
(D.D.C. 2003). ~ ` ' -

Thank you in advance for your consideration of these matters, which have led to countless
potential life or death situations over recent years.

Very `respectfully,
W
Carter Page, Ph.D.

Copy to:

The Honorable Rosemary M. Colly'er, Presiding Judge, FISC .

The Honorable Jessie K. Liu, U.S. Attomey for the District of Columbia
The Honorable John W. Huber, U.S. Attorney for the District of Utah

_ Qase 1:18-cr-00170-KB.] Document 57 Filed 12/20/18 Page 11 of 11
i
|
i

 

 

' See _House Permanent Select Committee on lntelligence (“HPSCI”) memo with information on
abuses iofthe Foreign lntelligence Surveillance Act, February 2, 2018.
htt s:f/inte|li ence.house. ov/u loaded files/memo and white house letter. df
See alsb: “After House GOP Merno, FBI OKs Release of Unclassified Steele Referral,” website of
Senator Chuck Grassley, February 5, 2018. `
https://.www"]udiciary.senate.gov/imo!m ediafdoc/201 8-02-
06%20(.213(]%20LG%2010%20DOJ%20FBI%20(Une|assilied%ZOSteele%.?OReferrali.nd|`
"-' An!intemet link to anr initial largely-redacted DOJ’s extensive false FISC filings is available at:l
Charlie Savage, “Carter Page FISA Documents Are Released by Justice Department,” New York
Times,[.luly 21, 2018. [https://www.nvtimcs.com/.'ZUl 8/07/2 lfus/politics/carter-nnae-fisa.htm11 Last
Decerriber, the Chairman of the U.S. Senate Judiciary Subcommittee on Crime and Terrorism
Lindse'y Graham provided the following preliminary assessment of this Abuse of Process in the
FlSC: i-.
“I"ve spent some time in the last couple of days, after a lot of fighting with the Department of
Justice, to get the background on the dossier, and here's-\what l can tell your viewers: I'm very
disturbed about what the Department of Justice did with this dossier, and we need a special
coimsel to look into that, because that's»not in Mueller's charter. And what l saw, and what I've
gaihered in the last couple ofdays, bothers me a lot, and I'd like somebody outside DOJ to look
' int:o. how this dossier was handled and what they did with it'. . .I've been a lawyer most of my life,
a prosecutor, and a defense attorney'. .. And the one thing I can say, every prosecutor has a duty
to lthe court to disclose things that are relevant to.the request. So any time a document is used to
golto.court, for legal reasons, l think the Department ofJustice owes it to the court to be up-and-
up' about exactly what'this document lis about, who paid for it, who‘s involved, what their
metives might be. And l canjust'say this: Alter having looked at the history of the dossier,`and
ho|w it was used by the Department of Justice, I'm really very concerned, and this cannot be the

nefw normal.” .
Se'e Byron York, “Lindsey Graham: We need new special counsel _just for Trump dossier,”

l

Washington Examiner, December 30, 2017. http‘./lwww.wash_ingtonexaminer.com/lindsey-gra|taln-

 

wc'-need-new-snecia|-counsel-iust-'i`or-lrumn~dossierlarticlef26`44632
'“ “Senators Grassley, Graham ¢Refer Christopher Steele for Criminal Investigation,” website of
Senator Chuck Grassley, January 5, 2018. https://www.grasslev.senate.gov/news/news-
releases/senators-grassley-gmham-i-'c|’er-ehristopher-stcelc-crimmal-investigation

"“ Devlin Barrett, “FBI has questioned Trump campaign adviser Carter Page at length in Russia
probe,‘” Washington Post, June 26, 2017. littps://www.wasthtonpost.cont/worid/national|~
scctlrii /fbi-has- uestioned-tnim -cam )ai 'n-adviser-eartcr- a re-al-ien ’tl\-in-rassia-
probe/20 l 7/06/26/ l a271dcc-5aa5-l l c7-a91"6-`7c32963 87341 storv.hlm|

l
l

     

